DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Application
Claims 1-14 have been examined in this application. This communication is a Non-Final Rejection in response to Applicant’s “Request for Continued Examination (RCE)” filed 9/6/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0014324 to Receveur et al. (hereinafter Receveur).
As per claim 1, Recevuer teaches:  A system for preventing pressure wounds, said system comprising: 
a mattress (see Fig. 2, [104]: pneumatic mattress); 
a pump (see Fig. 1, [70]: pump) for supplying or evacuating air to or from the mattress;
wherein the mattress comprises at least two air channel systems (see Fig. 2, two independent sets of inflatable cells [106a & 106b] shown inside mattress can be “out of phase” cycled per para [0017]) and a hose (see Fig. 2, [132]: air conduits);
said hose comprising a connector unit at the distal end (see Fig. 1, [76]: appliance discriminator, see para [0016]) for connecting the mattress to a receiving unit (see Fig. 1, [B]: bed-side interface unit) provided on the pump;
said connector unit being provided with an information carrier carrying information (see Fig. 7, [152]: RFID tag”) comprising operating parameters specific to the mattress (see para [0030]: “FIG. 7 shows an RFID pair comprising a bed mounted RFID transceiver 150 and an adaptor mounted RFID tag 152 having an electrical circuit which, when excited by the transceiver, responds in a circuit specific way thereby identifying the appliance to which the client interface unit of the adaptor is connected”), wherein the information is readable by the pump, for operating the at least two air channel systems of the mattress independently of each other (see para [0028]: “If instead it is desired to operate bladders 106 according to a second mode of operation (e.g. cycle the pressure in the "a" and "b" bladders out of phase with each other) the use of a different adaptor from the adaptor set could be used to signal the processor to operate the pump, valves and other components in accordance with the pneumatic demands of cyclic operation”).
As per claim 2, Recevuer teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein the information carrier is a Radio Frequency Identification, RFID, tag (see Fig. 7, [152]: RFID tag), readable by a RFID reader (see Fig. 7, [150]) provided in the pump (the examiner broadly considers “interface unit B” upon which [150] is mounted part of the overall pump system).
As per claim 3, Recevuer teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein the information carrier is a Near Field Communication, NFC, tag, readable by a NFC reader provided in the pump (see para [0037]: use of a “hall effect” relying on “close proximity” for communication is generally considered equivalent to a NFC tag).
As per claim 4, Recevuer teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein the connector unit is provided with a protrusion adapted to mate with a corresponding cut-in-portion in the receiving unit (see at least Fig. 5 and 7, host interface unit [H] has protrusions that insert into cut-in portions on [B]).
As per claim 5, Recevuer teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein the mattress comprises two independent air channel systems (see Fig. 2, [106a & 106b] are shown).
As per claim 6, Recevuer teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein the mattress comprises four independent air channel systems (see Fig. 2-7, at least 4 conduits [132] are shown thus contemplating at least four air channel systems, see also para [0020, 0023, 0025], at least one example in Fig. 6 shows four bladders sets [250,252,254,256]).
As per claim 8, Recevuer teaches:  A mattress (see Fig. 2, [104]: pneumatic mattress) for preventing pressure wounds, the mattress comprising: 
at least two air channel systems (see Fig. 2, two independent sets of inflatable cells [106a & 106b] shown inside mattress can be “out of phase” cycled per para [0017]) which are configured to receive air from and evacuate air to a pump(see Fig. 1, [70]: pump);
a hose (see Fig. 2, [132]: air conduits) comprising a connector unit at the distal end (see Fig. 1, [76]: appliance discriminator, see para [0016]) for connecting the mattress to a receiving unit (see Fig. 1, [B]: bed-side interface unit) provided on the pump;
said connector unit being provided with an information carrier carrying information (see Fig. 7, [152]: RFID tag”) comprising operating parameters specific to the mattress (see para [0030]: “FIG. 7 shows an RFID pair comprising a bed mounted RFID transceiver 150 and an adaptor mounted RFID tag 152 having an electrical circuit which, when excited by the transceiver, responds in a circuit specific way thereby identifying the appliance to which the client interface unit of the adaptor is connected”), wherein the information is readable by the pump, for operating the at least two air channel systems of the mattress independently of each other (see para [0028]: “If instead it is desired to operate bladders 106 according to a second mode of operation (e.g. cycle the pressure in the "a" and "b" bladders out of phase with each other) the use of a different adaptor from the adaptor set could be used to signal the processor to operate the pump, valves and other components in accordance with the pneumatic demands of cyclic operation”).
As per claim 9, Recevuer teaches all the limitations as described in the above rejection of claim 8, and additionally teaches: wherein the information carrier is a Radio Frequency Identification, RFID, tag (see Fig. 7, [152]: RFID tag), readable by a RFID reader (see Fig. 7, [150]) provided in the pump (the examiner broadly considers “interface unit B” upon which [150] is mounted part of the overall pump system).
As per claim 10, Recevuer teaches all the limitations as described in the above rejection of claim 8, and additionally teaches: wherein the information carrier is a Near Field Communication, NFC, tag, readable by a NFC reader provided in the pump (see para [0037]: use of a “hall effect” relying on “close proximity” for communication is generally considered equivalent to a NFC tag).
As per claim 11, Recevuer teaches all the limitations as described in the above rejection of claim 8, and additionally teaches: wherein the connector unit is provided with a protrusion adapted to mate with a corresponding cut-in-portion in the receiving unit of the pump (see at least Fig. 5 and 7, host interface unit [H] has protrusions that insert into cut-in portions on [B]).
As per claim 12, Recevuer teaches all the limitations as described in the above rejection of claim 8, and additionally teaches: wherein the mattress comprises two independent air channel systems (see Fig. 2, [106a & 106b] are shown).
As per claim 13, Recevuer teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein the mattress comprises four independent air channel systems (see Fig. 2-7, at least 4 conduits [132] are shown thus contemplating at least four air channel systems, see also para [0020, 0023, 0025], at least one example in Fig. 6 shows four bladders sets [250,252,254,256]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0014324 to Receveur in view of European Patent Application 0823248 A2 to Hannagan et al. (hereinafter Hannagan).
As per claim 7, Receveur teaches all the limitations as described in the above rejection of claim 1, however it does not teach the following: wherein the connector unit comprises a lid that closes the connector unit air tight when the connector unit is in a disconnected state.
Hannagan, however teaches:  wherein the connector unit comprises a lid (see Fig. 1-2, [217]: cover) that closes the connector unit air tight when the connector unit is in a disconnected state (see col. 5, lines [53-58]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Receveur with these aforementioned teachings of Hannagan to have provided a lid/cover of Hannagan on the existing connector unit/interface of Receveur to provide additional protection to sensitive electronics and conduits that comprise the device of Receveur.
As per claim 14, Receveur teaches all the limitations as described in the above rejection of claim 8, however it does not teach the following: wherein the connector unit comprises a lid that closes the connector unit air tight when the connector unit is in a disconnected state.
Hannagan, however teaches:  wherein the connector unit comprises a lid (see Fig. 1-2, [217]: cover) that closes the connector unit air tight when the connector unit is in a disconnected state (see col. 5, lines [53-58]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Receveur with these aforementioned teachings of Hannagan to have provided a lid/cover of Hannagan on the existing connector unit/interface of Receveur to provide additional protection to sensitive electronics and conduits that comprise the device of Receveur.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/21/2022